         Case 2:16-md-02724-CMR Document 1613 Filed 11/25/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                              MDL 2724
PRICING ANTITRUST LITIGATION                                16-MD-2724

                                                            HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                             PRETRIAL ORDER NO. 147
                    (ALLOWING WRITTEN DISCOVERY TO PROCEED;
                          LIMITED STAY OF DEPOSITIONS)

       AND NOW, this 25th day of November 2020, upon consideration of the Joint Stipulation

[MDL Doc. No. 1610], it is hereby ORDERED that the stipulation is APPROVED as follows:

       1.       The terms outlined below shall apply until January 31, 2021.

       2.       Initial disclosures remain stayed (as per PTO No. 44).

       3.       All types of written discovery, including requests for production of documents,

interrogatories, and requests for admissions, may be served.

       4.       Depositions of individuals on a list that the U.S. Department of Justice provided to

counsel for the parties and the court on November 19, 2020 are stayed.

       5.       Other than the limitations imposed in Paragraph 4, the parties may notice

depositions and shall meet and confer as necessary to schedule depositions.

       6.       The parties shall simultaneously serve written discovery requests and notices of

deposition to the U.S. Department of Justice. If the United States objects to any proposed written

discovery request or notice of deposition, the United States will notify the party of the basis for the

objection, and if necessary, bring that objection to the Special Master for resolution pursuant to

PTO No. 68 (“Special Masters’ Protocol”). The proposed discovery shall be stayed pending


                                                   2
         Case 2:16-md-02724-CMR Document 1613 Filed 11/25/20 Page 2 of 2



resolution.

       7.       The parties shall not seek and shall not respond to discovery in this MDL about the

criminal investigation that the Antitrust Division of the U.S. Department of Justice is conducting

into the generic pharmaceuticals industry.

       8.       A person responding to a discovery request in this MDL (e.g., subpoena, request

for production of documents, notice of deposition) (“Responding Person”) shall not disclose in

such response what documents or other information have been provided to the Department of

Justice in the course of its criminal investigation into the generic pharmaceuticals industry,

provided that nothing in this paragraph requires any modification of any document control number

or other endorsement on a document, nor prohibits or excuses a Responding Person from providing

documents or other information that previously had been provided to the Department of Justice.

       9.       Nothing in this Order precludes a party or subpoenaed party from objecting to,

moving to quash, or seeking a protective order excusing a response to any discovery request,

including filing a motion to extend the stay of any depositions beyond January 31, 2021, provided

the objection is made in good faith.

         It is so ORDERED.

                                                       BY THE COURT

                                                       /s/ Cynthia M. Rufe

                                                       CYNTHIA M. RUFE, J.




                                                   2
